- Midland National Life Insurance Company April 27, 2011 Securities and Exchange Commission treet, N.E. Washington DC 20549 RE: Midland National Life Separate Account A File Number 33-16354  Variable Universal Life Commissioners: Enclosed for filing is a copy of Post-Effective Amendment Number 24 to the above referenced Form N-6 Registration Statement. This amendment is being filed pursuant to paragraph (b) of Rule 485, and pursuant to subparagraph (b) (4) of that Rule, we certify the amendment does not contain disclosure which would render it ineligible to become effective pursuant to said paragraph (b). If you have any comments or questions about this filing, please contact Fred Bellamy of Sutherland Asbill & Brennan LLP at 202-383-0126 or fred.bellamy@sutherland.com. Sincerely, Jason L. Bradshaw Senior Variable Compliance Consultant cc: Frederick R. Bellamy Sutherland Asbill & Brennan LLP As filed with the Securities and Exchange Commission on April 27 , Registration File No. 33-16354 811-05271 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] PRE-EFFECTIVE AMENDMENT NO. _ [ ] POST-EFFECTIVE AMENDMENT NO. _ 24 _ [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ ] AMENDMENT NO. [ X ] (Check appropriate box or boxes.) Midland National Life Separate Account A (Exact name of registrant) MIDLAND NATIONAL LIFE INSURANCE COMPANY (Name of depositor) One Sammons Plaza Sioux Falls, South Dakota 57193-9991 (Address of depositors principal executive offices) Depositors Telephone Number, including Area Code: (605) 335-5700 Steve Horvat, Senior Vice President  Legal Copy to: Midland National Life Insurance Company Frederick R. Bellamy, Esq. One Sammons Plaza Sutherland Asbill & Brennan LLP Sioux Falls, South Dakota 57193-9991 1275 Pennsylvania Avenue, N.W. (Name and address of agent for service) Washington, DC 20004-2415 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this registration statement. It is proposed that this filing will become effective (check appropriate box): o immediately upon filing pursuant to paragraph (b) x on May 1, 2011 pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(i) o on pursuant to paragraph (a)(i) of Rule 485 If appropriate check the following box: o This post-effective amendment designates a new effective date for a new effective date for a previously filed post-effective amendment Title of Securities Being Registered: Variable Universal Life Interests in Individual Flexible Premium Variable Universal Life Insurance Policies vul_prosp.htm - Midland National Life Insurance Company VARIABLE UNIVERSAL LIFE Flexible Premium Variable Universal Life Insurance Contract Issued By: Midland National Life Insurance Company One Sammons Plaza · Sioux Falls, SD 57193 (605) 335-5700 (telephone) · (800) 272-1642 (toll-free telephone) (877) 841-6709 (toll-free facsimile for transaction requests) · (877) 208-6136 (toll-free facsimile for service requests) through the Midland National Life Separate Account A Variable Universal Life (the contract) is a life insurance contract issued by Midland National Life Insurance Company. The contract: provides insurance coverage with flexibility in death benefits and premiums; pays a death benefit if the Insured person dies while the contract is still inforce ; can provide substantial contract fund build-up on a tax-deferred basis. However, there is no guaranteed contract fund for amounts You allocate to the investment divisions . You bear the risk of poor investment performance for those amounts. lets You borrow against Your contract, withdraw part of the net cash surrender value , or completely surrender Your contract. There may be tax consequences to these transactions. Loans and withdrawals affect the contract fund , and may affect the death benefit . The contract is no longer offered for sale. Existing contract owners may continue to pay additional premiums to their contracts. You have a limited right to examine Your contract and return it to Us for a refund. You may decide how much Your premiums will be and how often You wish to pay them, within limits. You may also increase or decrease the amount of insurance protection, within limits. Depending on the amount of premiums paid, this may or may not be a Modified Endowment Contract ( MEC ). If it is a MEC , then loans and withdrawals may have more adverse tax consequences than otherwise. You may allocate Your contract fund to Our General Account or up to ten investment divisions . Each division invests in a specified mutual fund portfolio. The mutual fund portfolios are part of the following series funds or trusts: 1. AIM Variable Insurance Funds (Invesco Variable Insurance Funds), 2. Alger Portfolios, 3. American Century Variable Portfolios, Inc., 4. Fidelity ® Variable Insurance Products, 5. Goldman Sachs Variable Insurance Trust, 6. Lord Abbett Series Fund, Inc., 7. MFS ® Variable Insurance Trusts, 8. Neuberger Berman Advisers Management Trust, 9. PIMCO Variable Insurance Trust, ProFunds Trust, Van Eck VIP Trust, and Vanguard ® Variable Insurance Funds You can choose among the fifty-eight investment divisions listed on the following page. Your contract fund in the investment divisions will increase or decrease based on investment performance. You bear this risk. You could lose the amount You invest and lose Your insurance coverage due to poor investment performance. No one insures or guarantees the contract fund allocated to the investment divisions . Separate prospectuses describe the investment objectives, policies and risks of the portfolios. The Securities and Exchange Commission has not approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. May 1, 2011 SEPARATE ACCOUNT INVESTMENT PORTFOLIOS Alger Capital Appreciation Portfolio Invesco V.I. Global Health Care Fund Alger Large Cap Growth Portfolio Invesco V.I. International Growth Fund Alger Mid Cap Growth Portfolio Lord Abbett Series Fund, Inc. Capital Structure Portfolio American Century VP Capital Appreciation Fund Lord Abbett Series Fund, Inc. Growth and Income Portfolio American Century VP International Fund Lord Abbett Series Fund, Inc. International Opportunities Portfolio American Century VP Value Fund Lord Abbett Series Fund, Inc. Mid-Cap Value Portfolio Fidelity VIP Asset Manager SM Portfolio MFS â VIT Growth Series Fidelity VIP Asset Manager: Growth â Portfolio MFS â VIT New Discovery Series Fidelity VIP Balanced Portfolio MFS â VIT Research Series Fidelity VIP Contrafund â Portfolio MFS â VIT Total Return Series Fidelity VIP Equity-Income Portfolio MFS â VIT Utilities Series Fidelity VIP Freedom 2010 Portfolio Neuberger Berman AMT Regency Portfolio Fidelity VIP Freedom 2015 Portfolio PIMCO VIT High Yield Portfolio Fidelity VIP Freedom 2020 Portfolio PIMCO VIT Real Return Portfolio Fidelity VIP Freedom 2025 Portfolio PIMCO VIT Total Return Portfolio Fidelity VIP Freedom 2030 Portfolio ProFund VP Japan Fidelity VIP Freedom Income Portfolio ProFund VP Oil & Gas Fidelity VIP Growth & Income Portfolio ProFund VP Small-Cap Value Fidelity VIP Growth Opportunities Portfolio ProFund VP Ultra Mid-Cap Fidelity VIP Growth Portfolio Van Eck VIP Global Hard Assets Fund Fidelity VIP High Income Portfolio Vanguard Ò VIF Balanced Portfolio Fidelity VIP Index 500 Portfolio Vanguard Ò VIF High Yield Bond Portfolio Fidelity VIP Investment Grade Bond Portfolio Vanguard Ò VIF International Portfolio Fidelity VIP Mid Cap Portfolio Vanguard Ò VIF Mid-Cap Index Portfolio Fidelity VIP Money Market Portfolio Vanguard Ò VIF REIT Index Portfolio Fidelity VIP Overseas Portfolio Vanguard Ò VIF Short-Term Investment-Grade Portfolio Goldman Sachs VIT Large Cap Value Fund Vanguard Ò VIF Small Company Growth Portfolio Goldman Sachs VIT Structured Small Cap Equity Fund Vanguard Ò VIF Total Bond Market Index Portfolio Invesco V.I. Dividend Growth Fund 1 Vanguard Ò VIF Total Stock Market Index Portfolio 1 Formerly Invesco V.I. Financial Services Fund This prospectus generally describes only the variable portion of the contract, except where the General Account is specifically mentioned. Buying this contract might not be a good way of replacing Your existing insurance or adding more insurance if You already own a flexible premium variable life insurance contract. You should read this prospectus and the current prospectuses for the funds carefully and keep them for future reference. This contract, or any of its riders, is not designed for resale, speculation, arbitrage, viatical settlements or any type of collective investment scheme. This contract may not be traded on any stock exchange or secondary market. By purchasing this contract, You represent and warrant that You are not purchasing or intending to use this contract, or any of its riders, for resale, speculation, arbitrage, viatical settlements or any type of collective investment scheme. TABLE OF CONTENTS CONTRACT BENEFITS / RISKS SUMMARY 6 CONTRACT BENEFITS . 6 Death Benefits . 6 Flexible Premium Payments . 6 Asset Allocation Program 6 Minimum Premium Benefit 6 Benefits of the Contract Fund . 6 Tax Benefits . 7 Additional Benefits . 7 Your Right to Examine This Contract 7 CONTRACT RISKS . 7 Investment Risk . 7 Surrender Charge Risk . 8 Withdrawing Money . 8 Risk of Lapse . 8 Loan Risks . 8 Tax Risks . 8 Risk of Increases in Charges . 9 Portfolio Risks . 9 FEE TABLE . 9 SUMMARY OF VARIABLE UNIVERSAL LIFE . 14 Death Benefit Options . 14 Flexible Premium Payments . 14 Investment Choices . 15 Your Contract Fund 15 Transfers . 15 Contract Loans . 15 Withdrawing Money . 16 Surrendering Your Contract 16 Deductions and Charges . 16 Deductions From Your Premiums . 16 Deductions From Your Contract Fund . 17 Surrender Charges . 17 Additional Information About The Contracts . 18 Your Contract Can Lapse . 18 Correspondence, Inquiries, and Transactions . 18 State Variations . 19 Tax-Free Section 1035 Exchanges . 19 DETAILED INFORMATION ABOUT VARIABLE UNIVERSAL LIFE . 20 Insurance Features . 20 How the Contracts Differ From Whole Life Insurance . 20 Application for Insurance . 20 Death Benefit 21 Notice and Proof of Death . 21 Payment of Death Benefits and Lump Sum Payments . 21 Maturity Benefit 22 Changes In Variable Universal Life . 22 Changing The Face Amount of Insurance . 23 Changing Your Death Benefit Option . 24 When Contract Changes Go Into Effect 24 Flexible Premium Payments . 24 Allocation of Premiums . 26 Additional Benefits . 26 Separate Account Investment Choices . 28 Our Separate Account And Its Investment Divisions . 28 The Funds . 28 Investment Policies Of The Portfolios . 29 Effects of Market Timing . 34 Charges In The Funds . 34 Asset Allocation Program 34 General 35 The Asset Allocation Models . 36 The Current Models . 36 Selecting an Asset Allocation Model 39 Periodic Updates of Asset Allocation Models and Notices of Updates . 39 Other Information . 40 Using Your Contract Fund 40 The Contract Fund . 40 Amounts In Our Separate Account 41 How We Determine The Accumulation Unit Value . 41 Contract Fund Transactions and Good Order . 42 Transfers Of Contract Fund . 42 Transfer Limitations . 43 Dollar Cost Averaging . 45 Portfolio Rebalancing . 46 Contract Loans . 47 Withdrawing Money From Your Contract Fund . 48 Surrendering Your Contract 49 The General Account 49 Deductions and Charges . 50 Deductions From Your Premiums . 50 Charges Against The Separate Account 50 Monthly Deductions From Your Contract Fund . 51 Transaction Charges . 52 How Contract Fund Charges Are Allocated . 52 Loan Charge . 53 Surrender Charge . 53 Portfolio Expenses . 55 TAX EFFECTS . 55 Introduction 55 Tax Status of the Contract 55 Tax Treatment of Contract Benefits . 56 In General 56 Modified Endowment Contracts (MEC) 56 Distributions Other Than Death Benefits from Modified Endowment Contracts . 56 Distributions Other Than Death Benefits from Contracts that are not Modified Endowment Contracts . 57 Investment in the Contract 57 Contract Loans . 57 Withholding . 57 Life Insurance Purchases by Residents of Puerto Rico . 57 Life Insurance Purchases by Nonresident Aliens and Foreign Corporations . 58 Multiple Contracts . 58 Continuation of Contract Beyond Age 100 . 58 Section 1035 Exchanges . 58 Business Uses of Contract 58 Employer-Owned Life Insurance Contracts . 58 Non-Individual Owners and Business Beneficiaries of Contracts . 59 Split-Dollar Arrangements . 59 Alternative Minimum Tax . 59 Estate, Gift and Generation-Skipping Transfer Tax Considerations . 59 Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010 . 60 Foreign Tax Credits . 60 Possible Tax Law Changes . 60 Our Income Taxes . 60 ADDITIONAL INFORMATION ABOUT THE CONTRACTS . 60 Your Right To Examine This Contract 60 Your Contract Can Lapse . 61 You May Reinstate Your Contract 61 Contract Periods And Anniversaries . 62 Maturity Date . 62 We Own The Assets Of Our Separate Account 62 Changing the Separate Account 63 Limits On Our Right To Challenge The Contract 63 Your Payment Options . 64 Lump Sum Payments . 64 Optional Payment Methods . 64 Your Beneficiary 65 Assigning Your Contract 66 When We Pay Proceeds From This Contract 66 CHANGE OF ADDRESS NOTIFICATION 67 Your Voting Rights As An Owner 67 Distribution of the Contracts . 68 Legal Proceedings . 69 Financial Statements . 69 Definitions . 70 APPENDIX A 71 CONTRACT BENEFITS / RISKS SUMMARY In this prospectus Midland National, We, Our, Us, and Company mean Midland National Life Insurance Company. You and Your mean the owner of the contract. We refer to the person who is covered by the contract as the Insured or Insured Person, because the Insured person and the owner may not be the same. There is a list of definitions at the end of this prospectus, explaining many words and phrases used here and in the actual insurance contract. In this prospectus, these words and phrases are generally in bold face type. This summary describes the contracts important risks and benefits. The detailed information appearing later in this prospectus further explains the following Contract Benefits/Risks Summary. This summary must be read along with that detailed information. Unless otherwise indicated, the description of the contract in this prospectus assumes that the contract is inforce and that there is no outstanding contract loan. CONTRACT BENEFITS Death Benefits Variable Universal Life is life insurance on the Insured person. If the contract is inforce , We will pay a death benefit when the Insured person dies. You can choose between two death benefit options: · Option 1 : death benefit equals the face amount of the insurance contract. This is sometimes called a level death benefit . · Option 2 : death benefit equals the face amount plus the contract fund . This is sometimes called a variable death benefit . The death benefit may be even greater in some circumstances. See Death Benefit on page 21. We deduct any contract debt and unpaid charges before paying any benefits. The beneficiary can take the death benefit in a lump sum or under a variety of payment plans. You may change the death benefit option You have chosen. You may also increase or decrease the face amount of Your contract, within certain limits. The minimum face amount is generally $50,000. Flexible Premium Payments You may pay premiums whenever and in whatever amount You want, within certain limits. We require an initial minimum premium at issue, which is at least equal to one months minimum premium. The minimum premium is based on the contracts face amount and the Insured persons age, sex and underwriting class . We are not required to accept any premium, and We currently reject any premium of less than $50.00. However, under current Company practice, if paid by monthly bank draft, We will accept a premium as low as $30.00. See Flexible Premium Payments on page 24. Asset Allocation Program We make an asset allocation service available at no additional charge for use within the contract. The asset allocation program is designed to assist You in allocating Your net premium and contract fund among the investment choices available under the contract. If You participate in the asset allocation program, then You must select one of the asset allocation model portfolios available under the contract; We will not make this decision. See "Asset Allocation Program" on page 34. There is no guarantee that a model portfolio in the asset allocation program will not lose money or experience volatility. Minimum Premium Benefit During the minimum premium period , Your contract will remain inforce as long as You meet the applicable minimum premium requirements. See  Premium Provisions During The Minimum Premium Period.  on page 25. Benefits of the Contract Fund · Withdrawing Money from Your Contract Fund . You may make a partial withdrawal from Your contract fund . The current minimum withdrawal amount is $200. The maximum partial withdrawal in any contract year is 20% of Your net cash surrender value (the contract fund less any surrender charge and less any outstanding contract debt ). See  Withdrawing Money From Your Contract Fund  on page 48. There may be tax consequences for making a partial withdrawal . See  TAX EFFECTS  on page 55. · Surrendering Your Contract. You can sur r ender Your contract for cash and then We will pay You the net cash surrender value (the contract fund minus any surrender charge and minus any contract debt). There may be tax consequences for surren dering Your contrac t. See  Surrendering Your Contract  on page 49 and see  TAX EFFECTS  on page 55 . · Contract Loans . You may borrow Your ne t cash surrender value (the contract fund less the surrender charge minus any contract debt) . Your contract will be the sole security for the loan. Your contract states a minimum loan amount, usually $200. See Contract Loans on page 47. Contract loan interest is not tax deductible on contracts owned by an individual. There may be federal tax consequences for taking a contract loan. See  TAX EFFECTS  on page 55 · Transfers of Contract Fund . You may transfer Your contract fund among the investment divisions and between the General Account and the various investment divisions . Currently, We allow an unlimited number of free transfers. We reserve the right to charge a $25 fee for each transfer after the 12 th in a contract year . There are additional limitations on transfers to and from the General Account. See Transfers Of Contract Fund on page 42. We reserve the right to eliminate and/or severely restrict the transfer privilege in any manner We deem appropriate for some, all or specific contract owners. See Transfer Limitations on page 43. · Dollar Cost Averaging (DCA) . The DCA program enables You to make scheduled monthly transfers of a predetermined dollar amount from the DCA source account (any investment division or the General Account) into one or more of the investment divisions . The minimum monthly amount to be transferred using DCA is $200. See Dollar Cost Averaging on page 45. · Portfolio Rebalancing . The Portfolio Rebalancing Option allows contractowners, who are not participating in a DCA program, to have Us automatically reset the percentage of contract fund allocated to each investment division to a pre-set level. At each contract anniversary , We will transfer amounts needed to balance the contract fund to the specified percentages selected by You. See Portfolio Rebalancing on page 46. Tax Benefits We intend for the contract to satisfy the definition of life insurance under the Internal Revenue Code. Assuming that the contract does satisfy that definition, the death benefit generally should be excludable from the gross income of its recipient. Similarly, You should not be deemed to be in constructive receipt of the contract value (the contract fund ), and therefore should not be taxed on increases in the contract fund until You take out a loan or withdrawal, surrender the contract, or We pay the maturity benefit. In addition, transfers of contract funds (among the investment divisions and between the General Account and the various investment divisions ) are not taxable transactions. See Tax Risks on page 8 and  TAX EFFECTS  on page 55. You should consult a qualified tax advisor for assistance in all contract-related tax matters. Additional Benefits Your contract may have one or more supplemental benefits that are options or attached by rider to the contract. Each benefit is subject to its own requirements as to eligibility and additional cost. The additional benefits that may be available to You are: · Accidental Death Benefit Rider · Family Insurance Rider* · Additional Insured Rider · Automatic Benefit Increase Provision Rider* · Flexible Disability Benefit Rider · Guaranteed Insurability Rider · Childrens Insurance Rider* · Waiver of Charges Rider · Extended Maturity Option *No longer available for issue on new or inforce contracts. Some of these benefits may have tax consequences and there are usually extra charges for them. Please consult Your tax advisor before selecting or exercising an additional benefit. Your Right to Examine This Contract For a limited period of time, as specified in Your contract, You have a right to examine and return Your contract for a refund. See Your Right To Examine This Contract on page 60. CONTRACT RISKS Investment Risk Your contract fund in the investment divisions will increase or decrease based on investment performance of the underlying portfolios. You bear this risk. We deduct fees and charges from Your contract fund , which can significantly reduce Your contract fund . During times of poor investment performance, the deduction of fees and charges based on the net amount at risk will have an even greater negative impact on Your contract fund . If You allocate net premium to the General Account, then We credit Your contract fund in the General Account with a declared rate of interest. You assume the risk that the interest rate on the General Account may decrease, although, it will never be lower than a guaranteed minimum annual effective rate of 4.5%. No one insures or guarantees any of the contract fund allocated to the investment divisions . Separate prospectuses describe the investment objectives, policies, and risks of the portfolios. You should purchase the contract only if You have the financial ability to keep it inforce for a substantial period of time. You should not purchase the contract if You intend to surrender all or part of the contract value in the near future. This contract is not suitable as a short-term investment. Surrender Charge Risk If You surrender Your contract for its net cash surrender value or let Your contract lapse during the surrender charge period, We will deduct a surrender charge . The surrender charge period is the first 15 contract years after the date of issue or an increase in face amount . It is possible that You will receive no net cash surrender value if You surrender Your contract, especially in the first few contract years . See Surrender Charge on page 53. Taxes and a tax penalty may apply. See  TAX EFFECTS  on page 55. Withdrawing Money Withdrawals will reduce Your contract fund . Withdrawals, especially those taken during periods of poor investment performance, could considerably reduce or eliminate some benefits or guarantees of the contract. We will deduct a withdrawal charge if You make more than one withdrawal in any given contract year . The maximum partial withdrawal You can make in any contract year is 20% of the net cash surrender value . Taxes and a tax penalty may apply. See  TAX EFFECTS  on page 55. Risk of Lapse Your contract can lapse if the net cash surrender value is not sufficient to pay the monthly deductions. Taxes and a tax penalty may apply if Your contract lapses while a contract loan is outstanding. · Planned Premium . You choose a planned periodic premium. But payment of the planned premiums may not ensure that Your contract will remain inforce. Additional premiums may be required to keep Your contract from lapsing. You need not pay premiums according to the planned schedule. Whether Your contract lapses or remains inforce can depend on the amount of Your contract fund (less any contract debt and surrender charge ). The contract fund , in turn, depends on the investment performance of the investment divisions You select. (The contract fund also depends on the premiums You pay and the charges We deduct.) However, You can ensure that Your contract stays inforce during the minimum premium period by paying premiums equal to those required to meet the accumulated minimum premium requirements described in  Premium Provisions During The Minimum Premium Period  on page 25. Nevertheless, the contract can lapse (1) during the minimum premium period if You do not meet the minimum premium requirements and (2) after the minimum premium period no matter how much You pay in premiums, if the net cash surrender value is insufficient to pay the monthly deductions (subject to the grace period). See  Your Contract Can Lapse  on page 61. · Contract Loans . Your loan may affect whether Your contract remains inforce . Your contract may lapse because the loaned amount cannot be used to cover the monthly deductions that are taken. If Your loan lowers the value of Your contract fund to a point where the monthly deductions are greater than Your contracts net cash surrender value , then the contracts lapse provision may apply. For more details see  Contract Loans  on page 47. · Surrender Charge Period. If You allow Your contract to lapse during the surrender charge period, We will deduct a surrender charge . Loan Risks Taking a contract loan will have a permanent effect on Your contract fund and benefits under Your contract. A contract loan will reduce the death benefit proceeds or any benefit paid on the maturity date (i.e., the contract anniversary after the Insured person's 100 th birthday, unless the Extended Maturity Option is in effect), and the net cash surrender value of Your contract. Taking a contract loan also may make Your contract more susceptible to lapse, and may have tax consequences. See "Contract Loans" on page 47 and "Tax Effects" on page 55. Tax Risks In order to qualify as a life insurance contract for Federal income tax purposes and to receive the tax treatment normally accorded life insurance contracts under Federal tax law, a contract must satisfy certain requirements which are set forth in the Internal Revenue Code. Guidance as to how these requirements are to be applied is limited. Nevertheless, We believe that a contract issued on a standard rate class basis should satisfy the applicable requirements. There is less guidance, however, with respect to contracts issued on a substandard basis and it is not clear whether such contracts will in all cases satisfy the applicable requirements particularly if You pay the full amount of premiums under the contract. Depending on the total amount of premiums You pay, the contract may be treated as a modified endowment contract under federal tax laws. If a contract is treated as a modified endowment contract , then surrenders, withdrawals, and loans under the contract will be taxable as ordinary income to the extent there are earnings in the contract. In addition, a 10% penalty tax may be imposed on surrenders, withdrawals, and loans taken before You reach age 59 ½. If the contract is not a modified endowment contract , then distributions generally will be treated first as a return of basis or investment in the contract and then as taxable income. Moreover, loans will generally not be treated as distributions. Finally, neither distributions nor loans from a contract that is not a modified endowment contract are subject to the 10% penalty tax. See  TAX EFFECTS  on page 55. You should consult a qualified tax advisor for assistance in all contract-related tax matters. Risk of Increases in Charges Certain fees and charges assessed against the contract are currently at levels below the guaranteed maximum levels. We may increase these fees and charges up to the guaranteed maximum level. If fees and charges are increased, the risk that the contract will lapse increases and You may have to increase the premiums to keep the contract inforce . Portfolio Risks A comprehensive discussion of the risks of each portfolio may be found in each portfolios prospectus. Please refer to the portfolios prospectuses for more information. There is no assurance that any portfolio will achieve its stated investment objective. FEE TABLE The following tables describe the fees and expenses that You will pay when buying, owning, and surrendering the contract. The first table describes the fees and expenses that You will pay at the time You make premium payments, take cash withdrawals, surrender the contract, exercise certain riders or transfer contract funds between investment divisions . Transaction Fees Charge When Charge Is Deducted Amount Deducted i Maximum Guaranteed Charge Current Charge Premium Loads Premium Tax Charge Upon receipt of a premium payment. No maximum. ii 2.25% of each premium payment in all contract years . Civil Service Allotment Service Charge Upon receipt of a premium payment where Civil Service Allotment is chosen. $0.46 from each bi-weekly premium payment. $0.46 from each bi-weekly premium payment. Surrender Charge iii (Deferred Sales Charge) At the time of surrender or lapse that occurs during the first 15 contract years . (a) 30.0% of each premium payment in the first two contract years up to one guideline annual premium iv (plus) (b) 10.0% of any premium payment in the first two contract years in excess of one guideline annual premium up to an amount equal to the guideline premium (plus) (c) 9% of all other premium payments for the next 15.55 IRS guideline annual premiums. iii (a) 30.0% of each premium payment in the first two contract years up to one guideline annual premium iv (plus) (b) 10.0% of any premium payment in the first two contract years in excess of one guideline annual premium iii up to an amount equal to the guideline premium (plus) (c) 9% of all other premium payments for the next 15.55 IRS guideline annual premiums. iii Surrender Charge (Deferred Issue Charge) v At the time of surrender or lapse that occurs during the first 15 contract years . $2.00 in the first contract year per $1,000 of face amount . v $2.00 in the first contract year per $1,000 of face amount . v Total Surrender Charge for a male Insured issue age 40 in the nonsmoker premium class in the first contract year with an annual paid premium of $2,000 and a $200,000 face amount . $600.00 (deferred sales charge) plus $400.00 (deferred issue charge). $600.00 (deferred sales charge) plus $400.00 (deferred issue charge). Partial Withdrawal Charge Upon partial withdrawal. Lesser of $25 or 2% of amount withdrawn on any withdrawal after the first one in any contract year . Lesser of $25 or 2% of the amount withdrawn on any withdrawal after the first one in any contract year . Transfer Fees Upon transfer of any money from the investment divisions or the General Account. $25 on each transfer after the 4 th transfer in any one contract year . $0 on all transfers. The next table describes the fees and expenses that You will pay periodically during the time that You own the contract, not including mutual fund portfolio fees and expenses. Periodic Fees Related to Owning the Contract Other than Portfolio Operating Expenses Charge When Charge Is Deducted Amount Deducted Maximum Guaranteed Charge Current Charge Cost of Insurance Deduction vi Minimum and Maximum On the contract date and on every monthly anniversary . $0.06 up to $83.33 per $1,000 of net amount at risk vii per month. $0.05 up to $52.17 per $1,000 of net amount at risk per month. Charge for a male Insured issue age 40 in the nonsmoker premium class in the first contract year . On the contract date and on every monthly anniversary . $0.20 per $1,000 of net amount at risk per month. $0.16 per $1,000 of net amount at risk per month. Expense Charge On the contract date and on every monthly anniversary . $5 per month in all contract years . $5 per month in contract years 1 through 15. Mortality and Expense Risk Charge On each day the contract remains inforce . Annual rate of 0.90% of the contract Separate Account assets in all contract years . Annual rate of 0.90% of the contract Separate Account assets in all contract years . Administrative Charge On each day the contract remains inforce . Annual rate of 0.20% of the contract Separate Account assets in all contract years . Annual rate of 0.20% of the contract Separate Account assets in all contract years . Loan Interest Spread viii On contract anniversary or earlier, as applicable. ix 2.00% (annually) in all contract years . viii 2.00% (annually) in all contract years . viii Additional Benefits Charges x Accidental Death Benefit Rider Minimum and Maximum On rider date and each monthly anniversary thereafter. $0.03 up to $0.09 per month per $1,000 of accidental death benefit selected. $0.03 up to $0.09 per month per $1,000 of accidental death benefit selected. Charge for a male Insured attained age 40 in the nonsmoker premium class in the first contract year following the rider date $0.08 per month per $1,000 of accidental death benefit . $0.08 per month per $1,000 of accidental death benefit . Additional Insured Rider Minimum and Maximum On rider date and each monthly anniversary thereafter. $0.06 up to $83.33 per month per $1,000 of Additional Insured Rider death benefit . $0.05 up to $52.17 per month per $1,000 of Additional Insured Rider death benefit . Charge for a female Insured attained age 40 in the nonsmoker premium class in the first contract year following the rider date . $0.18 per month per $1,000 of Additional Insured Rider death benefit . $0.12 per month per $1,000 of Additional Insured Rider death benefit . Children's Insurance Rider* On rider date and each monthly anniversary thereafter. $0.52 per month per $1,000 of Children's Insurance benefit xi $0.52 per month per $1,000 of Children's Insurance benefit. Family Insurance Rider* On rider date and each monthly anniversary thereafter. $1.72 per month per unit of Family Insurance Rider. xii $1.72 per month per unit of Family Insurance Rider. Flexible Disability Benefit Rider Minimum and Maximum On rider date and each monthly anniversary thereafter until the contract anniversary on which the Insured reaches attained age 60. $0.27 up to $0.80 per month per $10 of monthly benefit. $0.27 up to $0.80 per month per $10 of monthly benefit. Charge for a male Insured issue age 40 in the nonsmoker premium class. $0.50 per month per $10 of monthly benefit. $0.50 per month per $10 of monthly benefit. Guaranteed Insurability Rider Minimum and Maximum On rider date and each monthly anniversary thereafter. $0.05 up to $0.17 per month per $1,000 of Guaranteed Insurability benefit elected. $0.05 up to $0.17 per month per $1,000 of Guaranteed Insurability benefit elected. Charge for a male Insured issue age 30 in the nonsmoker premium class $0.13 per month per unit of Guaranteed Insurability Rider. $0.13 per month per unit of Guaranteed Insurability Rider. Waiver of Charges Rider Minimum and Maximum On rider date and each monthly anniversary thereafter. $0.01 up to $0.12 per month per $1,000 of face amount . $0.01 up to $0.12 per month per $1,000 of face amount . Charge for a male Insured issue age 40 in the nonsmoker premium class in the first contract year $0.02 per month per $1,000 of face amount . $0.02 per month per $1,000 of face amount . i Some of these charges are rounded off in accordance with regulations of the U.S. Securities and Exchange Commission. Actual Charges maybe somewhat higher or lower. ii We reserve the right to increase this charge if Our premium taxes increase. iii This charge decreases gradually in contract years 7 through 15 to $0.00 for contract years 16 and thereafter. An increase in face amount results in an increase in the IRS guideline annual premium. All additions to the deferred sales charge for a face increase will be equal to 9.0% of paid premiums. The maximum limit will also increase by the additional IRS guideline annual premium times 9.0% times the lesser of 20 years or the expected future lifetime (determined at the time of the increase using the 1ortality Table). There will be no deferred sales charge after contract year 15. iv The guideline annual premium varies based upon the sex, issue age , and rating class of the Insured person on the issue date. The surrender charges shown in the table may not be representative of the charges that You will pay. Your contracts data page will indicate the surrender charge applicable to Your contract. For more detailed information concerning Your surrender charges , please contact Our Administrative Office . v This charge decreases gradually beginning in contract year 7 to $0.00 in contract years 16 and thereafter. vi The cost of insurance rate varies based upon a number of factors, including, but not limited to, the sex, attained age , and rating class of the Insured person at the time of the charge. The cost of insurance deductions shown in the table may not be representative of the charges that You will pay. Your contracts data page will indicate the cost of insurance deduction applicable to Your contract. For more detailed information concerning Your cost of insurance deductions, please contact Our Administrative Office . We may place an Insured in a substandard underwriting class with ratings that reflect higher mortality risks and that result in a higher cost of insurance deduction. vii As of any monthly anniversary , the net amount at risk is the death benefit less the contract fund (after all deductions for that monthly anniversary , except the cost of insurance deduction). viii The Loan Interest Spread is the difference between the amount of interest We charge You for a loan (guaranteed not to exceed a maximum of 8.00% annually) and the amount of interest We credit to the amount in Your loan account (which is at least 6.00% annually). ix While a contract loan is outstanding, loan interest is charged in arrears on each contract anniversary or, if earlier, on the date of loan repayment, contract lapse, surrender, contract termination, or the Insureds death. x Charges for these riders may vary based on the contract duration, Insureds issue or attained age , sex, risk class, and benefit amount. Charges based on attained age may increase as the Insured ages. The rider charges shown in the table may not be typical of the charges You will pay. Your contracts specification page will indicate the rider charges applicable to Your contract, and more detailed information concerning these rider charges is available upon request from Our Administrative Office . xi Regardless of the number of children or their age, up to age 21. xii
